ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered and they are persuasive. 
Amendment to claim 8 overcomes 112(b) rejection. 
Addition of new claim 9 has been acknowledged. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “a reflection unit including a plurality of first conductor patches disposed around the antenna unit and configured to function as a reflection plate, the reflection unit being configured to reflect an incident wave in a direction different from a direction of a radiation wave radiated from the antenna unit; and an interruption unit including a plurality of second conductor patches and a plurality of through-holes and configured to interrupt a surface current flowing on a surface of the dielectric substrate, the plurality of second conductor patches being disposed around the antenna unit, the plurality of through-holes permitting electrical conduction between each of the plurality of second conductor patches and the ground plane”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-9 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-9 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
The closest prior art is found to be:
Gaucher et al. (US 7,675,466 B2) discloses a radar utilizing first and second complementary codes to phase modulate a transmission carrier signal for the purposes of reducing sidelobes in a radar device.
Toyao et al. (US 2012/0032865 A1) discloses QPSK modulation in a radar system utilizing complementary codes for signal modulation.
Chirila (US 2011/0260925 A1) discloses multiband internal patch antenna for mobile terminals.
Ashida et al. (US 2016/0003934 A1) discloses stacked waveguide substrate, radio communication module, and radar system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648